Citation Nr: 1433976	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  11-06 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right foot condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel







INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from July 1981 to December 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for a right foot condition.

The issue of entitlement to service connection for a back condition secondary to a right foot condition been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See February 2011 VA Form 9.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veterans Benefits Management System (VBMS) systems to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Though the Board regrets the additional delay, further remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims.

The Veteran is claiming service connection for a right foot condition which he contends was incurred in service when he stepped on a piece of glass from a broken bottle while on cleaning detail duty.  The Veteran underwent a VA scars examination in March 2010.  Following an examination, the examiner provided an opinion that it was less likely than not that the Veteran had "a foot condition caused by a single toe laceration and that this is a remote injury that occurred more than 20 years ago."  No rationale for this opinion was provided.  In light of the foregoing, the Board finds that the March 2010 VA examination is inadequate.  A new examination is necessary on remand.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).

Additionally, the record reflects that the Veteran has been receiving treatment from the VAMC North Texas Health Care System.  The most recent VA treatment records in the claims file date back to February 2011.  On remand, updated VA treatment records, from February 2011 to present, should be associated with the claims file.        

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated complete VA treatment records dated February 2011 to present, from the VAMC North Texas Health Care System, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his right foot condition.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed right foot condition, is related to the Veteran's active duty service, to include a September 1987 injury sustained while stepping on a broken glass bottle.

The opinion provider should cite to the medical and competent lay evidence of record, including the Veteran's statements, and explain the rationale for the opinion given.

3.  Following completion of the above development requested, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the Veteran and his representative, if any, should be provided with a supplemental statement of the case and an appropriate period of time allowed for response.
  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


